In an action to recover damages for (1) the denial of plaintiffs’ right to visit an incarcerated individual in the Suffolk County Jail, (2) the unlawful detention of plaintiffs, (3) the harassment of plaintiff Doris Sassower, and (4) the publication of a decision and order of defendant Surrogate Signorelli, said defendant appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered January 24, 1983, as denied his cross motion for summary judgment dismissing the complaint as to him. 11 Order reversed insofar as appealed from, on the law, with costs, defendant Signorelli’s cross motion for summary judgment is granted, and plaintiffs’ complaint is dismissed as to said defendant. 11 The conduct of appellant which forms the basis of the complaint as against him occurred in his capacity as a Judge in the course of judicial proceedings. As such, he is entitled to judicial immunity (see Sassower v Finnerty, 96 AD2d 585) and his cross motion for summary judgment should have been granted. Titone, J. P., Gibbons, Weinstein and Rubin, JJ., concur.